This appellant, together with one Will La Farlett, alias, etc., was indicted and charged with murder in the first degree, in that they unlawfully and with malice aforethought killed Posey Whitaker by shooting him with a pistol. The jury returned a verdict of guilty of manslaughter in the first degree and fixed his punishment at imprisonment in the penitentiary for five years. Sentence was duly pronounced in accordance with the verdict of the jury. From the judgment of conviction this appellant appeals, the appeal being predicated upon the record proper, and no bill of exceptions. The record has been examined. It contains no error. Let the judgment of conviction be affirmed. Affirmed.